Case 3:18-cv-13520-RHC-APP ECF No. 24, PageID.762 Filed 03/23/21 Page 1 of 1




                                               UNITED STATES DISTRICT COURT
                                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                                    SOUTHERN DIVISION


PHAT BUI,

            Plaintiff,

v.                                                                                   Case No. 18-13520

MILTON MANUFACTURING, INC.,

     Defendant.
___________________________________/

                                                                     JUDGMENT

            In accordance with the court’s Opinion and Order dated March 23, 2021,

            IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant Milton Manufacturing, Inc. and against Plaintiff Phat Bui. Dated at Port

Huron, Michigan this 23rd day of March, 2021.

                                                                           KINIKIA ESSIX
                                                                           CLERK OF THE COURT

                                                                           BY: _s/Lisa Wagner

Dated: March 23, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 23, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner_______________________________/
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\18-13520.BUI.judgment.AAB.docx
